[Cite as Disciplinary Counsel v. Nicks, 128 Ohio St. 3d 1201, 2011-Ohio-1083.]




                          DISCIPLINARY COUNSEL v. NICKS.
[Cite as Disciplinary Counsel v. Nicks, 128 Ohio St. 3d 1201, 2011-Ohio-1083.]
  (No. 2009-1544 — Submitted January 28, 2011 — Decided February 4, 2011.)
                        ON APPLICATION FOR REINSTATEMENT.
                                 __________________
         {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, J. Michael Nicks, Attorney
Registration No. 0073608, last known business address in Galena, Ohio.
         {¶ 2} The court coming now to consider its order of February 25, 2010,
wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a
period of two years with 18 months stayed on conditions, finds that respondent
has substantially complied with that order and with the provisions of Gov.Bar R.
V(10)(A).
         {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio. It is further ordered that respondent is
placed on monitored probation for a period of 18 months from the date of this
order.
         {¶ 4} It is further ordered that on or before 30 days from the date of this
order, relator shall file with the Clerk of this court the name of the attorney who
will serve as respondent's monitor, in accordance with Gov.Bar R. V(9). It is
further ordered that at the end of respondent's probationary period, relator shall
file with the Clerk of this court a report indicating whether respondent, during the
probationary period, complied with the terms of the probation.
         {¶ 5} It is further ordered that at the end of the probationary period,
respondent may apply for termination of probation as provided in Gov.Bar R.
V(9). It is further ordered that respondent's probation shall not be terminated until
                             SUPREME COURT OF OHIO




(1) respondent files an application for termination of probation in compliance
with Gov.Bar R.V(9)(D), (2) respondent complies with this and all other orders
issued by this court, (3) respondent complies with the Rules for the Government
of the Bar of Ohio, (4) relator files with the Clerk of this court a report indicating
that respondent has complied with the terms of the probation, and (5) this court
orders that the probation be terminated.
       {¶ 6} It is further ordered that the Clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be
made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the
costs of publication.
       {¶ 7} For earlier case, see Disciplinary Counsel v. Nicks, 124 Ohio St. 3d
460, 2010-Ohio-600, 923 N.E.2d 598.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                            ______________________




                                           2